Citation Nr: 0401640	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  95-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for patello-femoral syndrome on the left.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1990 to April 1994.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1996, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, confirmed and 
continued the denial of entitlement to service connection for 
low back disability.  The RO also confirmed and continued the 
initial 10 percent rating for the veteran's service-connected 
patello-femoral syndrome on the left.  Thereafter, the case 
was returned to the Board for further appellate action.

The issue of entitlement to service connection for low back 
disability is the subject of a remand at the end of this 
decision.


FINDING OF FACT

The veteran's service-connected left patello-femoral syndrome 
is manifested primarily by complaints of pain and tenderness 
over the anserine bursa and is productive of a slight limp.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left patello-femoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic 
Code (DC) 5024 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)(2003).  

By virtue of information provided in the original claim for 
compensation (VA Form 21-526, received by the RO in April 
1994); the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); the Board's remand in 
December 1996; and letters, dated in June and October 2002, 
the veteran and her representative were notified of evidence 
necessary to substantiate her claim of entitlement to an 
increased rating for her service-connected left knee 
disability.  Indeed, the SSOC issued in May 2003 set forth 
the provisions of 38 C.F.R. § 3.159.  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for her, with specific references to such 
materials as government reports and medical records.  Those 
provisions also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant information and/or 
evidence adequately identified by the veteran.  For example, 
in December 1996 and November 1998, the RO requested that the 
veteran furnish the names and addresses of all health care 
providers and/or facilities where she had been treated for 
low back disability and/or left knee disability.  In October 
2002, the RO requested evidence directly from the following 
private health care providers:  Dr. C. H.; Health South 
Physical Therapy; Sports Medicine; and Dr. E. H.  In October 
2002 and February 2003, the RO requested evidence directly 
from U. S. Health South/Works and SMH Community Health 
Clinic.  In February 2003, the RO notified the veteran that 
she should ensure that the VA was sent evidence from U. S. 
Health South/Works and SMH Community Health Clinic.

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
reports of examinations performed by the VA in June 1994, 
August 2002, and April 2003; and the transcript of her 
hearing held at the RO in January 1995.  Records have also 
been obtained from the following health care providers 
reflecting the veteran's treatment on the dates indicated:  
Dr. C. H., February 1995 through August 2001; Health South 
and U.S. Health Works, January through December 2001; Health 
South Physical Therapy, August through November 2001; E. H., 
M.D., November 2001 through March 2002; SMH Community Medical 
Clinic, December 2001 through October 2002; Sports Medicine, 
June through August 2002; and the VA Medical Center (MC) in 
Bay Pines, Florida, November 2002 through February 2003.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of her 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that she has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an increased rating for her 
service-connected left knee disability.  Accordingly, with 
respect to that issue, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  

The RO's April 1994 decision on appeal, which granted 
entitlement to service connection for left patello-femoral 
pain syndrome (currently evaluated as 10 percent disabling), 
was an initial rating award.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO has rated the veteran's patello-femoral pain syndrome 
as tenosynovitis.  38 C.F.R. § 4.71a, DC 5024.  In turn, 
tenosynovitis is rated as degenerative arthritis.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate DC's for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003 (2003). 

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, DC's 5260 and 5261 (2003).  A 10 percent 
rating is warranted when flexion is limited to 45 degrees or 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, DC 5257 (2003), the DC 
used to rate knee impairment associated with recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted for slight impairment, manifested by recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate impairment.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

During her hearing in January 1995, the veteran testified 
that since service, she had had constant knee pain for which 
she took medication and for which she occasionally used a 
brace.  She also testified that the pain was aggravated by 
activity, such as negotiating stairs and that her knee 
swelled about once a week.  She stated that due to stress on 
the knee, she had had to quit her job as a housekeeper.  

A review of the medical evidence discloses that since 
service, the veteran has been treated occasionally for left 
knee disability (See, e.g., records from SMH Community 
Medical Center, dated in June, August, and October 2002 and 
VA outpatient records reflecting treatment in November 2002).  
The treatment records and the reports of her VA examinations 
show that such disability is manifested primarily by 
complaints of pain and tenderness, especially with activity 
or in damp weather.  Although she walks with a slight limp 
and has reported weakness and instability in the knee, she 
does not wear a brace or require the use of any assistive 
devices such as a cane or crutches.  Her muscle power and 
tone are normal, and there is no evidence of atrophy, 
instability, incoordination, or excess fatigability 
associated with her left lower extremity.  Moreover, her 
range of left knee motion is from zero degrees of extension 
to at least 90 degrees of flexion (See the report of the 
August 2002 VA examination); and there is no evidence of 
swelling, effusion, discoloration, deformity, or crepitus.  
Further, she demonstrates no neurologic deficits in her left 
knee.  Her sensory perception and deep tendon reflexes are 
all reportedly normal and/or equal to those demonstrated in 
her right lower extremity.  Finally, there is no evidence 
that her left knee disability is productive of any more than 
slight impairment; and, indeed, the foregoing findings more 
nearly reflect the criteria for a 10 percent rating under the 
applicable DC's, as well as the Court's holding in DeLuca.  
Accordingly, an increased rating is not warranted for the 
service-connected left patello-femoral pain syndrome.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected left knee disability have been 
generally consistent since April 19, 1994, the date that 
service connection and the attendant 10 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected left knee disability.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability.  
38 C.F.R. § 3.321(b)(1) (2003).  Rather, the record shows 
that the manifestations of such disability are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement an initial rating in excess of 10 percent for the 
veteran's service-connected left patello-femoral syndrome is 
denied.


REMAND

The veteran also seeks entitlement to service connection for 
low back disability on the basis that it was first-manifested 
in service.  In the alternative, she maintains that it is the 
result of her service-connected left knee disability.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).  To date, however, the Court's holding in Allen has 
not been considered with respect to the veteran's claim of 
entitlement to service connection for back disability on a 
secondary basis.

During service in May 1992, radiographic studies of the 
veteran's abdomen revealed mild lumbar scoliosis, convex to 
the left.  In October 1993, X-rays of the veteran's chest 
revealed minimal convexity of the lower thoracic spine to the 
right.

The day after her separation from service, the veteran's 
service medical records were shipped directly to the RO in 
Phoenix, Arizona.  The report of her service separation 
examination, however, was not included with those records.  
Such report could well be relevant to the veteran's claim, 
yet it has not been requested through official channels, such 
as the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  

Since June 1994, the veteran has been treated or examined for 
complaints of back pain.  The various diagnoses have included 
thoracolumbar strain (June 1994 report from M. L. W., D.C.); 
sciatica and possible degenerative joint disease (report of 
June 1994 VA examination); lumbar strain (records from E. H., 
M.D., reflecting the veteran's treatment from November 2001 
through February 2002); and low back pain syndrome (report of 
April 2003 VA examination).  X-rays taken during the VA 
examination in June 1994 revealed sacralization of L5 and 
straightening of the lumbar spine.

During treatment by Dr. W. in June 1994, the veteran reported 
a nine month history of various symptoms, including low back 
pain; however, she denied that she had had any aggravations 
or accidents.  She noted that while in the military, two 
doctors had evaluated her symptoms, but that she had not 
received any relief.  

During treatment by C. H., D.C., in February 1995, the 
veteran reported that she had been treated by Dr. W. in May 
and June 1994 for a job-related back injury.  Dr. W.'s 
clinical records have not been associated with the claims 
folder. 

In light of the foregoing, further development of the record 
is warranted with respect to the issue of entitlement to 
service connection for low back disability.  Accordingly, 
that issue is remanded for the following actions:

1.  Through official channels, including 
but not limited to the NPRC, request a 
copy of the report of the veteran's 
service separation examination.  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

2.  Request clinical records reflecting 
the veteran's treatment directly from M. 
L. W., D.C.  This should include, but not 
be limited to, treatment rendered in May 
and June 1994.  Also request that the 
veteran furnish any such records in her 
possession.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

3.  When the actions in paragraphs 1 and 
2 have been completed, schedule the 
veteran for an orthopedic examination to 
determine the nature, etiology, and 
extent of any back disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  If back disability 
is diagnosed, the examiner must identify 
and explain the elements supporting the 
diagnosis.  The examiner must also render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such disability is the result of any 
event in service, including, but not 
limited to, the radiographic findings of 
scoliosis in May 1992 and October 1993.  
If scoliosis is found, the examiner must 
render an opinion as to whether it is a 
congenital or developmental abnormality.  
Finally, the examiner must state whether 
the veteran's low back disability, if 
any, is chronically worsened by the 
veteran's service-connected left knee 
disability.  The rationale for all 
opinions must be set forth in writing.

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
service connection for low back 
disability.  In so doing, the RO must 
ensure compliance with the provisions of 
the VCAA.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the matter remanded by the Board.  It 
must be emphasized, however, that the veteran has the right 
to submit any additional evidence and/or argument on such 
matter.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  The veteran need take no further action until she is 
notified.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



